Citation Nr: 1140984	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-37 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a skin disability, to include chronic urticaria, xerosis, eczema, tinea cruris, tinea pedis with onychomycosis, punctuate keratolyis and calluses of the feet.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizophrenia and schizoaffective disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, depression, schizophrenia and schizoaffective disorder.

6.  Entitlement to service connection for a respiratory disability manifested by difficulty breathing, to include as secondary to claimed in-service chemical exposure.

7.  Entitlement to service connection for loss of vision, claimed as swollen eyes, to include as secondary to a service connected skin disability.

8.  Entitlement to service connection for a disability manifested by lack of sleep, to include as secondary to a service connected skin disability.

9.  Entitlement to service connection for the removal of teeth numbered 1 and 32, to include as secondary to claimed in-service chemical exposure, to include for the purposes of entitlement to VA outpatient dental treatment. 

10.  Entitlement to service connection for the removal of teeth numbered 2, 4, 5, 12, 13, 16 and 31, to include as secondary to claimed in-service chemical exposure, to include for the purposes of entitlement to VA outpatient dental treatment. 


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied the Veteran's claim for an increased rating for a skin disability.  This rating decision denied the Veteran's claims for service connection for difficulty breathing, loss of vision, lack of sleep and dentures.  In addition, this rating decision denied the Veteran's requests to reopen his claims for service connection for a psychiatric disorder and a bilateral foot condition.

The Veteran also appeals from an October 2005 rating decision which, in pertinent part, denied his claim for TDIU.

The Board remanded the instant matters, except the claim for TDIU, in November 2010 to allow a RO (Travel Board) hearing to be scheduled.

Jurisdiction over these matters was transferred to the Boston, Massachusetts RO in approximately June 2007 and returned to the Atlanta RO in approximately February 2009.

The Veteran testified before the undersigned at a May 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Subsequent to the issuance of the October 2007 statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  The Veteran's representative waived RO consideration of this evidence in February 2011.  See 38 C.F.R. § 20.1304 (2010).

Although the RO developed the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, depression, schizophrenia and schizoaffective disorder as a claim to reopen a previously denied claim, the Board finds that it is an original claim for service connection.  The RO last denied entitlement to service connection for depression in an unappealed November 2004 rating decision.  In addition, the Veteran's request to reopen a claim for service connection for an acquired psychiatric disorder was last denied in an unappealed September 2004 rating decision.  Since the issuance of these decisions, the Veteran has been diagnosed with panic disorder and intermittent explosive disorder.  The instant claim for service connection for an acquired psychiatric disorder other than PTSD, depression, schizophrenia and schizoaffective disorder is a claim based on new diagnoses (i.e. panic disorder and intermittent explosive disorder) and is to be adjudicated without regard to prior denials that did not consider these diagnoses.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The issues of entitlement to an increased rating for a skin disability, TDIU, whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder and an acquired psychiatric disorder as well as entitlement to service connection for a respiratory disability, the loss of vision, disability manifested by the loss of sleep and the removal of teeth numbered 2, 4, 5, 12, 13, 16 and 31are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The removal of teeth numbered 1 and 32 during service were not a result of combat wounds or other in-service trauma and the Veteran has not been a prisoner of war.

2.  The Veteran served on active duty for more than 180 days prior to the Persian Gulf War, was discharged under honorable conditions and there is no evidence in the claims file that he was given written notice of the eligibility requirements for VA outpatient dental treatment prior to his discharge from service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the removal of teeth numbered 1 and 32 is without legal merit.  38 U.S.C.A. §§ 1131, 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010). 

2.  The criteria for service connection for the removal of teeth numbered 1 and 32 for purposes of VA outpatient dental treatment for one-time correction have been met.  38 U.S.C.A. §§ 1131, 1712, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.303, 3.381, 4.150, 17.161, 17.162 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The essential facts in the instant matters are not in dispute the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the Veteran  in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, supra.  Under these circumstances, there is no further duty to notify or assist the Veteran in the development of his claim for service connection for the removal of teeth numbered 1 and 32.  See Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991). 

Given the Board's favorable disposition of the Veteran's claim for service connection for the removal of teeth numbered 1 and 32 for purposes of VA outpatient dental treatment, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Applicable Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  See 38 C.F.R. § 3.381(b).  

The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R.       § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting and sustained as a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal (i.e., gum) disease for the sole purposes of receiving VA one time outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Replaceable missing teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998). 

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service- connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e). 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service connected condition or disability (Class III eligibility); those whose service connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.61.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(e). 

When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma.  See 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c). 

Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth. The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. § 3.381and 17.151 (and former § 17.123(c)).  The Board is bound by this opinion.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Removal of Teeth Numbered 1 and 32

A November 1978 service entrance examination reflected no missing teeth.  In February 1982, teeth numbered 1 and 32 were extracted due to nonrestorable caries (NRC).  It does not appear that a dental examination was conducted during the August 1984 service discharge examination.  The remaining service treatment records were negative for dental trauma.

The Veteran contends that he suffered the loss of teeth due to being exposed to chemicals during service; he does not allege sustaining in service dental trauma and his service treatment records do not reflect dental treatment necessitated by combat wounds or other trauma.  As indicated above, VA regulations define dental trauma as involving an external, sudden-force injury such as a combat wound to the teeth and jaw.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson, supra.  The Veteran does not allege having been a POW and the evidence of record does not support such a finding.

Under these circumstances, the Board must conclude that the Veteran has not presented a legally sufficient claim for service connection for the removal of teeth numbered 1 and 32.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's appeal as to this issue is denied.

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In order to meet the conditions to be eligible under Class II for VA outpatient dental treatment, a veteran's application for treatment must be made within 90 days after discharge or release from service and a VA dental examination must be completed within six months after discharge or release from service, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(1)(i),  17.162.  

The Veteran's DD Form 214 shows that he served for more than 90 days, that he was given an honorable discharge and that he was not provided with dental care within 90 days of separation despite his service treatment records documenting treatment in June 1984.  His dental claim was received in August 2005.  The extraction of teeth numbered 1 and 32 occurred after more than 180 days of active duty service.

However, there is nothing in the record indicating whether the Veteran was given written notice of eligibility for VA outpatient dental treatment at the time of his release from service.  As he was not provided such notice, the time limit is not considered to have begun, in other words, it is equitably tolled.  38 U.S.C.A. § 1712(b)(2); see Mays, 5 Vet. App. at 306-7.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for the removal of teeth numbered 1 and 32 for the purposes of outpatient dental treatment only is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 17.161(b).


ORDER

Entitlement to service connection for the removal of teeth numbered 1 and 32 due to dental trauma is denied.

Entitlement to service connection for the removal of teeth numbered 1 and 32 for the purposes of VA outpatient dental treatment for one-time correction is granted.

REMAND

Service Connection for the Removal of Teeth Numbered 2, 4, 5, 12, 13, 16 and 31

The Veteran seeks entitlement to service connection for the removal of teeth numbered 2, 4, 5, 12, 13, 16 and 31.  Service treatment records document the removal of these teeth but do not document why these teeth were removed.  In addition, an undated dental treatment record indicated that the Veteran required a partial upper denture and a November 1983 dental treatment plan indicated that the Veteran required a fixed partial denture (FPD).  It is not clear whether such a denture was provided. The Veteran testified at his May 2011 hearing that he obtained dentures over ten years ago.  

In light of the above, the Veteran should be afforded a comprehensive dental examination in order to determine the reasons for the extraction of teeth numbered 2, 4, 5, 12, 13, 16 and 31 (for example, as a result of trauma or periodontal or other disease process) and whether the missing teeth were replaced by suitable prosthesis.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.   38 C.F.R. § 3.655.   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Increased Rating and Service Connection Claims

During the May 2011 hearing, the Veteran's representative indicated that relevant treatment records from the VAMC in Massachusetts were not located in the claims file and that they were relevant to the instant claim.  The Veteran also testified that he had used Vocational Rehabilitation services during the early 1990s.  A review of the Veteran's claims file revealed that these records are not located in the claims file and it does not appear that such records have been requested.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

The Veteran was awarded Social Security Administration (SSA) benefits in December 2004 on the basis of his psychiatric and skin disabilities.  Although the Veteran's representative argued during the May 2011 hearing that there was no additional evidence contained in the SSA records, a view of the List of Exhibits reveals that there is additional clinical evidence that is not currently contained in the claims file, including a private psychological evaluation and various Functional Capacity Assessments.  These records are potentially pertinent to the claims of entitlement on appeal.  The CVAC has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records are may assist the Veteran in substantiating the instant claims and must therefore be obtained.

TDIU Claim

An October 2005 rating decision, in pertinent part, denied the Veteran's claim for TDIU.  The Veteran indicated his objection to this decision by requested an "appeal" of this rating decision in a November 2005 notice of disagreement.  A statement of the case (SOC) addressing this appeal has not been issued.  The Board is required to remand the claim for TDIU to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all medical records associated with the Veteran's award of SSA benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain records of the Veteran's treatment at the VA facilities in Massachusetts as identified by the Veteran's representative during the May 2011 hearing.  The Veteran's vocational rehabilitation folder should also be obtained.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  After completion of development listed above, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a dental examination to identify any dental disorder(s) found and their etiologies.  The examiner should review the claims folder and note such review in the examination report.   All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should give a summary of the Veteran's dental treatment history and identify the reasons for extraction during service (for example, as a result periodontal or other disease process) for teeth numbered 2, 4, 5, 12, 13, 16 and 31.  The examiner should state whether these missing teeth were replaceable by suitable prosthesis and whether the work detailed in the November 1983 dental treatment plan (i.e., a FPD) had been completed during service.

The examiner should also note whether the Veteran has loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a dental disorder (to include tooth extraction) due to a disease process other than periodontal disease or to trauma as a result of some incident of active service. 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  The RO/AMC should issue a SOC addressing the claim for TDIU.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


